Citation Nr: 0904875	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-36 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to  special monthly compensation (SMC) based upon 
the need for regular aid and attendance of another person or 
by reason of being housebound.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to March 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to SMC.  In March 2008, the 
Veteran and his spouse testified at a hearing that was held 
at the RO.  In May 2008, the Board remanded the claim for 
additional development.

In January 2009, this case was advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus 
(rated as 40 percent disabling), peripheral neuropathy of the 
right and left lower extremities (each rated as 20 percent 
disabling), peripheral neuropathy of the right and left upper 
extremities (each rated as 10 percent disabling), and for 
erectile dysfunction (rated as 0 percent disabling).

2.  The Veteran's service-connected disabilities render him 
so helpless as to be in need of regular aid and attendance of 
another person.  He needs attendance with travel and requires 
assistance with activities of daily living, including 
bathing, toileting, and dressing.  He requires the use of an 
assistive device for ambulation but is able to feed himself.   
He requires regular care or assistance against dangers in his 
daily environment.





CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. 
§§ 3.350, 3.351, 3.352 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

The Veteran seeks special monthly compensation based upon the 
need for regular aid and attendance or by reason of being 
housebound.  Special monthly compensation at the aid and 
attendance rate is payable when the Veteran is helpless or so 
nearly helpless that he requires the regular aid and 
attendance of another person.  38 C.F.R. § 3.350.  

Relevant factors for consideration as to the need for aid and 
attendance are inability of the claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his/her daily environment.  The term bedridden actually 
requires that the claimant remain in bed.  The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not constant need.  Determinations that the 
Veteran is so helpless as to need regular aid and attendance 
will not be based solely upon an opinion that the Veteran's 
condition requires the Veteran to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to 
perform one of the enumerated disabling conditions, but the 
Veteran's condition does not have to present all of the 
enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 
222 (1996).

A Veteran may receive additional compensation based upon 
being housebound if he has a disability rated as permanent 
and total (but not including total rating based upon 
unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable 
at 60 percent or more, or (2) by reason of disability or 
disabilities, is permanently housebound but does not qualify 
for special monthly compensation at the aid and attendance 
rate.  38 U.S.C.A. §§ 1114(s); 1521(e) (West 2002); 38 C.F.R. 
§ 3.351(d) (2008).

A Veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  38 U.S.C.A. 
§ 1502(c) (West 2002); 38 C.F.R. § 3.351(d)(2) (2008).

Service connection is in effect for diabetes mellitus (rated 
as 40 percent disabling), peripheral neuropathy of the right 
and left lower extremities (each rated as 20 percent 
disabling), peripheral neuropathy of the right and left upper 
extremities (each rated as 10 percent disabling), and for 
erectile dysfunction (rated as 0 percent disabling).  Service 
connection is not in effect for any other disability.

The Veteran asserts that he is entitled to special monthly 
compensation based upon both the need for the regular aid and 
attendance of another person, and as a result of being 
housebound.  In March 2008, he testified about his difficulty 
walking, stating that he was able to walk only with the 
assistance of another person or the use of a cane, and stated 
that he required the use of a motorized scooter for 
ambulation outside of the home.  He reported that he was no 
longer able to drive as a result of numbness in his feet.  He 
stated that he needed assistance putting on his pants and 
shoes, and although he can feed himself, he is not able to 
prepare food for himself, including cutting his food.  
Finally, the Veteran stated that he needed assistance with 
bathing and toileting.  He attributed these difficulties to 
his service-connected diabetes mellitus and the complications 
related to the diabetes mellitus.

In support of his claim, the Veteran submitted a February 
2006 opinion from his treating physician in which the 
physician concluded that the Veteran had very little mobility 
as a result of various disabilities, including service-
connected peripheral neuropathy, but predominantly as a 
result of his nonservice-connected chronic low back pain, 
necessitating the need for regular aid and attendance.  He 
also considered the Veteran to be housebound as a result of 
his various disabilities, as he was no longer able to drive 
due to numbness of the lower extremities.

The record reflects that the Veteran has numerous 
disabilities which require his wife to provide him 
considerable assistance, including, in addition to his 
service-connected disabilities, a low back disability, a 
right knee disability, post-traumatic stress disorder, and 
chronic obstructive pulmonary disease.  His orthopedic 
disabilities in particular have been noted to limit his 
mobility.

In July 2008, VA obtained an examination and opinion 
addressing whether the Veteran met the criteria for 
consideration as housebound, or in need of regular aid and 
attendance as a result of his various service-connected 
disabilities, or whether the Veteran's lack of mobility was 
primarily the result of his nonservice-connected 
disabilities.  After examining the Veteran, the examiner 
determined that the Veteran was substantially confined to his 
home, and that while he was not bedridden, he was in need of 
the regular aid and attendance of another person.  The 
Veteran was driven to the examination by his wife.  It was 
noted that he was unable to travel beyond the confines of his 
home without another person.  The Veteran and his wife 
described to the examiner the Veteran's difficulty with 
balance.  He required the use of a cane for ambulation in the 
home, and a motorized scooter outside of the home.  He was 
unable to use the motorized scooter within his home because 
the house is not equipped with ramps.  Accordingly, he must 
rely upon a cane or his wife in ambulating within the home.  
He had fallen three times within the last month due to loss 
of balance.  Because of his difficulty with balance, he was 
unable to shower or bathe independently.  The examiner 
determined that the Veteran's loss of balance was 
attributable to his service-connected peripheral neuropathy, 
as well as to his nonservice-connected low back and right 
knee disabilities.  The Veteran additionally required the 
assistance of his wife with dressing his lower body, as he 
was unable to independently reach his lower extremities.  For 
the same reason, he more often than not required his wife's 
assistance with toileting.  He was able to feed himself but 
not able to prepare his own food.  His wife retired in order 
to look after him, and she was solely responsible for 
cooking, cleaning, shopping, laundry, and all other household 
chores.

On physical examination, the Veteran was observed to be able 
to walk only five steps with the use of a cane.  His gait was 
very wide.  He had slightly decreased motor strength in all 
extremities, and diminished sensation in the hands and feet.  
There were no functional restrictions with respect to the 
upper extremities.  The lower extremities were functionally 
restricted as a result of limitation of motion, weakness, and 
lack of coordination.  There were noted deficits of 
weightbearing, balance, and propulsion.

The examiner concluded that the Veteran was substantially 
confined to his home and required the regular aid and 
attendance of another person as a result of both his service-
connected and nonservice-connected disabilities.  The 
examiner was unable to differentiate the disability 
associated with the service-connected and nonservice-
connected disabilities and the extent to which each 
contributed to his being substantially confined him to his 
home or rendered him in need of the regular aid and 
attendance of another person.

In considering the competent evidence as a whole, the Board 
finds that the Veteran, as a result of his service-connected 
diabetes mellitus and peripheral neuropathy, is so helpless 
as to be in need of the regular aid and attendance of another 
person.  The numbness and imbalance resulting from the 
impairment of his lower extremities render him in need of 
regular care or assistance to protect him from the hazards or 
dangers inherent in his daily environment.  He is unable to 
use the motorized scooter within his home because the house 
is not equipped with ramps.  Accordingly, he must rely upon a 
cane or his wife in ambulating within the home.  Within the 
month before the VA examination, the Veteran fell three times 
as a result of imbalance, despite relying upon the cane or 
his wife.  Due to his loss of balance and inability to stand 
and walk independently, the Board finds that he is unable to 
live alone, as he is a danger to himself.  Nor can he care 
for himself with regard to preparing meals and tending to his 
personal hygiene.  While the examiner noted that the 
imbalance associated with the Veteran's low back and knee 
disabilities could not be differentiated from the limitations 
caused by his service-connected disabilities, in this 
instance, all doubt is resolved in the Veteran's favor.  When 
it is not possible to separate the effects of a service-
connected disorder and a nonservice-connected disorder, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) 
(medical evidence is required to differentiate between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability).  
Additionally, the Board observes that the Veteran is 
evaluated as 40 percent disabled for his diabetes mellitus, 
20 disabled for peripheral neuropathy of the right lower 
extremity, 20 percent disabled for peripheral neuropathy of 
the left lower extremity, 10 percent disabled for peripheral 
neuropathy of the right upper extremity, and 10 percent 
disabled for peripheral neuropathy in the left upper 
extremity, which results in significant impairment in the 
Veteran's abilities to care for himself.  In light of 
Mittleider, the Board finds that the Veteran is unable to 
function in an appropriate manner without supervision and 
assistance and is therefore in need of the regular aid and 
attendance of another person due to his service-connected 
disabilities.  Accordingly, special monthly compensation 
based on the need for the regular aid and attendance of 
another person is warranted.


ORDER

Special monthly compensation based upon the need for aid and 
attendance of another person is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


